Case: 3:14-cr-00142-WHR-MRM Doc #: 119 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 1338



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION




 UNITED STATES OF AMERICA,

                       Plaintiff,

                vs.                                  CaseNo. 3:14crl42(l)

 MARGARITO FLORES,                                   JUDGE WALTER H. RICE


                       Defendant.




        ORDER ON MOTION FOR SENTENCE REDUCTION UNDER
        18 U.S.C. § 3582(c)(1)(A)(COMPASSIONATE RELEASE)(DOC.#115)



        Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

 § 3582(c)(1)(A)(Doc.#115),IT IS ORDERED that the motion is DENIED WITHOUT

 PREJUDICE because the defendant has not exhausted all administrative remedies as required in

 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the defendant's request by

 the warden ofthe defendant's facility.




                                                           II   I

 July 20,2021                                WALTER H.RICE
                                             UNITED STATES DISTRICT JUDGE
